Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Pagelof19 Pageid#: 1423

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

WILLIE HENDERSON, )
INDIVIDUALLY AND ON BEHALF OF )
ALL OTHERS SIMILARLY SITUATED, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 7:17-cv-00292
)
GENERAL REVENUE CORPORATION, )
)
PIONEER CREDIT RECOVERY, INC., )
)
And )
)
NAVIENT PORTFOLIO )
MANAGEMENT, LLC, )
)
Defendants. )

PLAINTIFF’S FIRST DISCOVERY
TO DEFENDANT NAVIENT PORTFOLIO MANAGEMENT, LLC

Comes now the Plaintiff, by counsel, and propounds the following discovery to the
Defendant Navient Portfolio Management, LLC. Sworn answers to the Interrogatories and

responses to Requests for Production of Documents must be served on counsel for Plaintiff

within 30 days.
DEFINITIONS AND INSTRUCTIONS
1. The word “document” or “documents”:
a) Refers to any written, recorded, or graphic matter (however produced or

reproduced and whether or not claimed to be privileged against discovery on any grounds), and
b) Includes, but is not limited to, any and all papers, documents,

correspondence, letters, manuals, computer disks (including floppy diskettes, zip drives, CDs,

EXHIBIT

tabbies’
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 2of19 Pageid#: 1424

including recordable and re-writable CDs, DVDs, including recordable and re-writable DVDs,
hard drives, and any other media in which digital or analog data can be stored), back-up tapes,
data otherwise electronically stored (including archival and back-up copies of files containing
data, as well as files or parts of files which may have been deleted but which are nevertheless
recoverable by any means), other data, photographs, videos, surveys, drawings, films,
schematics, other computer-generated information, handwritten or typewritten notes, charts,
graphs, graphics, publications, diagrams, journals, calendars, diaries, logs, log books, messages,
reports, sound recordings (digital, analog, or otherwise), and all other data compilations from
which information can be obtained (and, if necessary, translated by the Defendant or its agents
into reasonably usable form).

2. These interrogatories and requests are directed at all information within the
defendant’s personal knowledge, information, or belief, including information learned through
hearsay.

3. The terms “relating to” and “relates to” mean containing, recording, discussing,
mentioning, noting, summarizing, referring to, commenting upon, describing, digesting,
reporting, listing, analyzing, or studying the subject matter identified in a request.

4. “Written communications,” unless otherwise indicated, includes electronic mail

“e-mail”) and text messages.

3. “And” and “or” shall be construed disjunctively or conjunctively as necessary in
order to bring within the scope of the request all responses which might otherwise be construed
to be outside its scope.

6. Singular terms shall be construed as plural, and vice versa, when necessary to

facilitate the response to any request.
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 3o0f19 Pageid#: 1425

7, These interrogatories and requests are continuing in nature. Responses should be
supplemented promptly if and when defendant obtains additional or different information that
makes earlier answers incorrect or incomplete.

8. “Communication” includes all forms of oral or written communication, and
specifically includes in-person meetings, telephone calls (including cellular communications),
video-conferencing, any internet-related voice, video, or other communications (including
“instant messaging” and “text messaging”), and any “written communications” as defined above.

9. “Identify” has the following meanings when used in these interrogatories:

a) When used with respect to a natural person, it means for you to provide
the person’s full name, title/position and employment status, all address information known or
reasonably available to you, all telephone number (including cellular telephone) information
known or reasonably available to you, and all other known or reasonably available contact
information (including, without limitation, e-mail addresses, internet web site addresses, and
uniform resource locators (URLs));

b) When used with respect to a corporation or other entity (including a
governmental body or agency), it means to provide the entity’s full name, addresses for the
entity’s principal office and any other locations pertinent to the matters at issue in this case, all
known or reasonably available telephone and fax numbers for the locations identified, all other
known or reasonably available contact information (including, without limitation, pertinent e-
mail addresses, web site addresses, or URLs), and to identify all persons associated with the
entity who have knowledge of or information relating to matters at issue in this case;

c) When used with respect to a document, it means to identify the author(s)

of the document and the recipient(s) of the document, to state the date of the original document,
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 4of19 Pageid#: 1426

to state the location and current custodian of the original of the document, to summarize the
contents of the document, and to produce a copy of each version of the document; and

d) When used with respect to a communication, it means to identify the
participants in the communication, to state the date and medium of the communication, to
summarize the communication, and to produce copies of any recordings, transcripts, or
summaries of the communication.

10. ‘If you withhold any requested information for any reason, provide the following

information:

a) The nature of the information being withheld (e.g., document, letter,

record, memoranda, communication, etc.);

b) If a document, state the title, author(s), date of creation, date(s) modified,

subject matter, and identities of recipients (including copy recipients);

c) Ifa communication, state the date of the communication, general subject
matter, and the identities of the persons present during the communication (whether in person, by

phone or otherwise); and

d) State the basis upon which you contend you are entitled to withhold such

documents or information from production.

11. Ifa responsive document has been destroyed, provide the following information:
a) The title of the document or record;
b) A summary of its contents;
c) The location and custodian(s) of any existing copies of the document

(whether identical or non-identical);

d) The date the document was destroyed;
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page5of19 Pageid#: 1427

e) The circumstances under which the document was destroyed;

f) The identity of the person(s) who destroyed the document; and

g) The identity of the person(s) who ordered, authorized or approved such
destruction.

12. Where information or knowledge of a party is requested, such request includes
knowledge of the party’s agent, next friend, guardian, representatives, and unless privileged,
their attorney.

13. “This action” means all claims arising out of the action currently pending in the
United States District Court, Western District of Virginia, Roanoke Division, styled Willie
Henderson, Individually and on Behalf of All Others Similarly Situated v. General Revenue

Corporation, et al., Case No. 7:17cv292.

 

14.‘ The pronoun “you” or “your” refers to the party to whom these interrogatories are
addressed, as well as its employees, officers, directors and agents.

15. | When asked to “state the basis” for a denial or defense, please do so specifically
and fully elaborate upon all related facts and legal theories.

16. For each request for production, please identify any person who you believe may
possess the requested documentation if you in fact do not. For instance, if you believe the
requested documentation or additional, responsive documents are in the hands of one of your
consultants or another third party, please specify the relevant consultant or third party who may
have such documents for each request.

17. “Plaintiff's loan” or “Plaintiff's loan debt” means the debt purportedly owed by
Plaintiff, as identified in Exhibit A to Plaintiff's Second Amended Complaint (ECF No. 110, at

35-38).
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 6of19 Pageid#: 1428

INTERROGATORIES

1. Please identify the persons who answered these interrogatories, assisted in answering
these interrogatories or provided any information or documents related to the answers to these

interrogatories, including address, telephone number and title, if any, for each and every person.

2. Identify (as described in Instruction 9) all persons to whom you mailed or directed a letter
or other communication from June 21, 2016 through the present, to any address in Virginia,
which referenced a Default Purchase, or included the document attached as Exhibit A, or

included the same language as in Exhibit A, or which are substantially similar to Exhibit A.

3. For each person identified in Interrogatory # 2, identify each document enclosed in the
communication to such person and identify (as described in Instruction 9) the owner of the debt
(or “creditor’”’) you referenced in the communication (or on whose behalf it was sent, if not

referenced).

4, Please identify all officers, directors and stockholders of Navient Portfolio Management,

LLC from June 21, 2016 through the present.

3s Identify each and every collections-related lawsuit, arbitration, or investigation to which
Navient Portfolio Management has been a party from 2007 through the present, including in your
answer the agency responsible or court(s) where the lawsuit was filed, proceedings number,

parties, summary of claims or allegations of wrongdoing, start and end date, and outcome.

6. Please describe how and when you obtained/received Plaintiffs loan, including in your

answer the name of all owners of the debt (or “creditors”) from its inception through the present.
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 7of19 Pageid#: 1429

7. Identify with specificity each time the the principal amount of Plaintiff's loan debt was

calculated by Navient Portfolio Management, LLC and explain how it was calculated.

8. Identify with specificity how fees, interest and/or other charges applied and/or added to
Plaintiffs loan debt were calculated by Navient Portfolio Management, LLC, including in your
answer the date such fees, interest and/or charges were applied, the amount and/or percentage

charged, and the reason for each fee or charge.

9. Please identify all facts which support your Third Affirmative Defense as provided in
Defendant Navient Portfolio Management, LLC’s Answer and Affirmative Defenses to

Plaintiff's Second Amended Complaint.

10. _—_— Please identify all facts which support your Fifth Affirmative Defense as provided in
Defendant Navient Portfolio Management, LLC’s Answer and Affirmative Defenses to

Plaintiff's Second Amended Complaint.

11. Please explain in detail the relationships between and among Navient Portfolio
Management, LLC, General Revenue Corporation, and Pioneer Credit Recovery, Inc., as relates

to Plaintiff's loan debt.

12. Please explain in detail the relationship between Navient Portfolio Management, LLC

and other entities owned by, related to, or affiliated with Navient Corporation.

13. Please explain in detail the relationship between Navient Portfolio Management, LLC

and United Student Aid Funds, Inc. and/or other loan guarantors.

14. Please explain in detail how Navient Portfolio Management, LLC became involved in

collection efforts regarding Plaintiff's loan debt.
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 8of19 Pageid#: 1430

15. Please identify with specificity all account numbers and/or reference numbers, known to

you which pertain in any way to Plaintiff and/or his loan debt.

16. Please describe the relationship between Navient Portfolio Management LLC and Xenith

Bank as relates to Plaintiff's loan debt.

17. _ Please identify all subsidiaries, parents and affiliates of Navient Portfolio Management

LLC.

18. Please identify all subordinate servicers Navient Portfolio Management LLC has
contracted with from January 1, 2016 to the present, that are also corporate parents, affiliates,

subsidiaries, or which have a common corporate parent.

REQUESTS FOR PRODUCTION

l. All documents responsive to the foregoing interrogatories.

2. All documents exchanged between Navient Portfolio Management, LLC, and General
Revenue Corporation and/or Pioneer Credit Recovery, Inc., respectively, related in any way to

Plaintiff and Plaintiff's loan debt.

3. All documents provided to Plaintiff at any time from Navient Portfolio Management,

LLC related in any way to Plaintiffs loan debt.

4, All documents provided to Navient Portfolio Management, LLC at any time from

Plaintiff related in any way to Plaintiff's loan debt.

5. All documents reflecting how the principal amount of Plaintiffs loan debt was calculated

by anyone employed by, or on behalf of, Navient Portfolio Management, LLC.
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page9of19 Pageid#: 1431

6. All documents reflecting how fees, charges and/or interest related to Plaintiff's loan debt

was calculated by anyone employed by, or on behalf of, Navient Portfolio Management, LLC.

7. All documents communicated, developed, or shared between you and any prior creditor
or owner of the debt, account, or collection program(s) relating to or governing in any way
Plaintiff or Plaintiff's loan debt, and which is the subject of this action, including but not limited

to agreements, records, and communications.

8. All policies and procedures you maintain pertaining to the collection procedures
governing the collection communications and program as it relates to Plaintiffs loan debt, which

is the subject of this action.
9. Copies of all audio recordings of any kind of any communications with Plaintiff.

10. Copies of all documents you sent or received from any credit reporting company or

agency relating to Plaintiff.

11. | Acopy of every statement, signed or unsigned, taken or acquired by you, your agents or
attorneys, or anyone acting on your behalf, from any third party with knowledge or facts

pertaining to the claims and/or damages as alleged in the Second Amended Complaint.

12. Copies of all documentation exchanged between Navient Portfolio Management, LLC
and any party from which it acquired a debt, account or other obligation relating to the Plaintiff

and/or his loan debt.

13. Copies of any and all agreements between Navient Portfolio Management, LLC and

United Student Aid Funds, Inc., Great Lakes Higher Education Guaranty Corporation, and/or
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 100f19 Pageid#: 1432

Northwest Education Loan Association, in effect from June 21, 2016 through the present, which

have any bearing on the claims raised in Plaintiff's Second Amended Complaint.

14. Copies of any and all agreements between Navient Portfolio Management, LLC and
General Revenue Corporation, in effect from June 21, 2016 through the present, which have any

bearing on the claims raised in Plaintiff's Second Amended Complaint.

15. Copies of any and all agreements between Navient Portfolio Management, LLC and
Pioneer Credit Recovery, Inc., in effect from June 21, 2016 through the present, which have any

bearing on the claims raised in Plaintiff's Second Amended Complaint.

16. Copies of any and all agreements between Navient Portfolio Management, LLC and
Xenith Bank, in effect from January 1, 2013 through the present, which have any bearing on

Plaintiff's debt or loan.

17. All documents describing or referencing the relative responsibilities, ownership, or rights
between Navient Portfolio Management, LLC and Plaintiff, as to the debts, accounts, obligations

or collections.

18. All documents and/or communications provided to Plaintiff as to the debt(s), account(s),
obligations or collections of the Plaintiffs loan debt acquired by you, including but not limited to
any correspondence, statement, pamphlet, and/or notice, and identifying the method by which

each were provided to Plaintiff.

19. Copies of any and all documents, correspondence, and/or electronic forms submissions
which provide notice or information regarding Plaintiff and/or his debt/finances to any credit

reporting agency.

10
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 11o0f19 Pageid#: 1433

20. All documents relating to the writing, revision, and approval of the documents attached
as Exhibits A, D, E and F to the Second Amended Complaint, and Exhibit A to the foregoing

Interrogatories.

21. Copies of all documents (as described in Instruction 1) that reference in any way Plaintiff

and/or Plaintiff's loan debt.

WILLIE HENDERSON, individually and on
behalf of all others similarly situated

 

 

Of Comer |

John P. Fishwick, Jr., Esquire (VSB #23285)
John.Fishwick@fishwickandassociates.com
Monica L. Mroz, Esquire (VSB #65766)
Monica.Mroz@fishwickandassociates.com
Carrol M. Ching, Esquire (VSB # 68031)
Carrol.Ching@fishwickandassociates.com
Daniel J. Martin, Esquire (VSB #92387)
Daniel.Martin@fishwickandassociates.com
Fishwick & Associates PLC

30 Franklin Road SE, Suite 700

Roanoke, Virginia 24011

(540) 345-5890 Telephone

(540) 343-5789 Facsimile

Counsel for Plaintiff

11
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 12o0f19 Pageid#: 1434

CERTIFICATE OF SERVICE

I, Monica M. Mroz, do hereby certify that Plaintiff's First Interrogatories and Request
for Production of Documents to Defendant Navient Portfolio Management, LLC was

delivered to opposing counsel as follows:

VIA HAND DELIVERY

Joshua F. P. Long

F. Elizabeth Burgin Waller

Joseph Walton Milam, III

WOODS ROGERS PLC

10 South Jefferson Street, Suite 1400
P.O. Box 14125

Roanoke, VA 24038
jlong@woodsrogers.com

bwaller@woodsrogers.com

VIA ELECTRONIC MAIL

Lisa M. Simonetti

Greenberg Traurig, LLP

1840 Century Park East, Suite 1900
Los Angeles, CA 90067
simonettil@gtlaw.com

Michael Adams Hass
Greenberg Traurig, LLP

1750 Tysons Blvd, Suite 1000
McLean, VA 22102

hassm@gtlaw.com

on this 24th day of May, 2019. (\

Monica NM. Mroe—

12
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 130f19 Pageid#: 1435

SBEZ-GLEZ ESTBI9S CODON b/I #81100 LEEOU0 16697000

 

682.410 (b) (2).

USA FUNDS

C/O NAVIENT POST CLAIM ASSISTANCE MC £2142

P.0. BOX 9460
WILKES-BARRE, PA 18773-9460
loansolutions .usafunds.arg

MAMA AMA

WILLIE A HENDERSON
4731 GOLFVIEW DR

PAR) ROANOKE, VA 24019-5606

Dear Willie A Henderson:

United Student Aid Funds
Federal Family Education

NOVEMBER 25, 2016
ACCOUNT NO: 9835500120

Lender: XENITH BANK
School (s) for which loan(s) were made:
CONSOLIDATION LOAN ACCOUNT
Interest Rate(s):
9.00 %
Interest Type(s): FIXED
Default Purchase Date : NOVEMBER 25, 2016

(USA Funds) purchased and has taken assignment of your
Loan Program (FFELP) ltoan(s) after a default claim was

filed by the above referenced lender. The amount purchased includes an
outstanding principal balance of $96,880.29 and an accrued interest balance of
$5,294.52. The accrued Interest was capitalized (added to the principal amount
as permitted by federal regulations) resulting in a new principal balance of
$102,174.81. You must Immediately begin repaying this loan.

Please Note: You have until January 24, 2017 (60 days from the date of this
letter) to enter into a satisfactory repayment agreement or to pay your balance
in full; otherwise, collection charges will be assessed up to 24.34% of your

outstanding principal and interest balance, pursuant to federal regulation 34 CFR
If you successfully enter a repayment agreement, but you do not

fully honor the terms of that agreement, collection charges may be assessed.
Collection charges are not a fixed amount and may change as a result of Interest

accrual, receipt of payments, or an adjustment to the amount of collection
charges.

USA Funds, as the guarantor of your defaulted student loan(s), may report the
loan defau)t to national consumer reporting agencies to the detriment of your
credit rating, pursuant to federal regulation 34 CFR 682.410 (b) (5) (vi) (F). USA
Funds will not report the default to the national consumer reperting agencies if
you enter into a satisfactory repayment agreement or pay your balance in full

within 60 days of the date of this letter. If you fail to fully honor the terms

of the repayment agreement, USA Funds will report the default to the national

consumer reporting agencies.

Once the default Is reported, account level

information will be updated monthly to reflect status changes.

Your account Is serviced by the collection agency listed below. Please contact
the collection agency to arrange for the repayment of this debt.

NAVIENT GUARANTOR SERVICES
PO BOX 6180

 

EXHIBIT

INDIANAPOLIS IN 46206-6180

(B00) 331-2314 i

Henderson000001
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 14o0f19 Pageid#: 1436

You must make all payment arrangements through the callection contractor listed
above. Neither Navient nor USA Funds will negotiate a repayment agreement.

Failure to pay the account in full or to agree to satisfactory repayment
arrangements may result in additional collection efforts pursuant to federal
regulation 34 CFR 682.410(b) (6) (ii). These efforts may include:

* Administrative garnishment of your wages;

* Pursuit of lawful collection means to collect the debt;

* Offset to your Federal and/or State income tax refunds or other payments
made by the Federal Government to you;

* A civil lawsuit against you filed by the guarantor to compel repayment;

* Assignment of your loan(s) to the Secretary of the U.S. Department of
Education who may file a tawsuit against you on behalf of the Federal
Government;

You have certain legal rights in the collection of debts, and you may wish to
contact counselors or lawyers regarding those rights.

Notice of Administrative Review Period

You have 60 days from the date of this letter to dispute the default status or
legal enforceabiTity of your loan(s) in accordance with federal regulation 34 CFR
682.410 (b) (5) (vi) (G). =f you wish to dispute the default status of your loan(s),
you may:

1. Request an administrative review regarding the legal enforceability or
default status of your loan(s) .
2. Inspect and copy our records pertaining to your loan obligation;

You may request an administrative review challenging legal enforceability or
default status on the grounds listed below. Evidence of the circumstances is
requested.

® Your loan was not past due;
k The loan balance Is incorrect: or
* You did not incur this debt.

An administrative review will not be granted for any of the following reasons:

* You failed to pay your lender;
* You were dissatisfied with the school you attended;
*% You were unable to find employment in your fiald of study.

Administrative review requests and supporting evidence must be submitted in
writing tes

Navient Post Claim Assistance MC E2142
PO Box 9460
Wilkes-Barre, PA 18773-9460.

Navient, on behalf of USA Funds, will send you a written explanation of the
results of the review. if you disagree with the results, you may write to
Navient and request a review by a U.S. Department of Education official. You
have 30 days from the date of our review decision to make this written request.
If you disagree with the decision from the U.S. Department of Education, you may
request a judicial review of this decision.

Ps 2

Henderson000002
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 15o0f19 Pageid#: 1437

Options to Resolve Your FFELP Loan Default include: Payment in full, Repayment
Arrangements, Loan Rehabilitation and Loan Consolidation.

Provided you commit to one of these options within 60 days of the date of this
letter and you honor all of your commitments according to the terms of your
agreement, you will be given an opportunity to avoid the assessment of collection
charges and avoid the default status of this loan being reported to nationwide
consumer reporting agencies by USA Funds. You may contact Navient Guarantor
Services for assistance with any of these opportunities to resolve your default.
Please ensure that you understand all of the terms of your commitments.

Payment in Full

You may pay your outstanding balance in full. Payment in full will mean you have
no further obligations related to this loan. As the loan may continue to accrue
interest over time, a payment in full may be a financially effective way to
resolve your defaulted loan. Payment in full within 60 days of the date of this
Tetter will prevent both the assessment of collection charges and notice of
default reported to nationwide consumer reporting agencies by USA Funds. Payment
in full after 60 days of the date of this letter may result in assessment of
collection charges as part of the balance due and reporting of the default to the
nationwide consumer reporting agencies.

Repayment Arrangements

If you are approved for a repayment arrangement and you make your first payment,
and sign and return your written repayment arrangement within 60 days of the date
of this letter, you may avoid collection charges and the default status of this
loan being reported to nationwide consumer reporting agencies. Please notes if
you fafl to fully honor the terms of your repayment arrangement, or you seek to
establish a repayment agreement after 60 days from the date of this letter, a
portion of each payment received from you will be allocated to pay any collection
charges that are assessed and the default status of this loan will be reported to

nationwide consumer reporting agencies.

Loan Rehabilitation

Loan rehab! ||tation is a repayment agreement that offers you the opportunity to
resolve your loan default through a series of qualifying payments. If you enter
into loan rehabilitation and make your first payment, and sign and return your
written repayment agreement within 60 days after the date of this letter, you may
avoid collection charges and avoid the default status of this loan being reported
to nationwide consumer reporting agencies.

Please notes |f you fail to fully honor the terms of your loan rehabilitation
agreement, or you enter into loan rehabilitation after 60 days from the date of
this letter, you will become responsible for collection charges assessed to your
account and the default status of this loan will be reported to nationwide
consumer reporting agencies.

Also note: When you have fulfilled your rehabilitation commitment, a lender may
purchase your defaulted student loan(s), and the loan(s) will no lenger be
considered in default. You will have the opportunity to select new repayment
terms based on your jloan's good standing. USA Funds will delete any default
record previously reported to the national consumer reporting agencies.

USA Funds will also notify your prior lender of your loan rehabilitation so your
prior lender may delete its default from its credit history. However,
delinquencies (late payments) reported prior to the date of your loan default
will not be removed. Upon successful] completion of loan rehabilitation, any
collection charges assessed to your account will be capitalized (added to the
total new principal balance of your loan) at a rate up to 16% of your outstanding

principal and interest at the time your loan is purchased by an eligible lender,
P: 3

9BEZ-6LEZ 6518195 OOO0NO +7 S81 108 LE£000 1€297000

 

Henderson000003
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 160f19 Pageid#: 1438

To participate in the loan rehabilitation program, you must satisfy the loan
rehabilitation requirements, Including providing all necessary paperwork and
making at least nine qualifying payments during a 10-month period. [tf you began
loan rehabilitation before collection costs were assessed to your account, but
you fail to fully honor your repayment agreement, collection costs will be
assessed to your account. Loan rehabilitation is not complete until a new lender
purchases your loan. USA Funds will make every effort to secure a lender for
you, but purchasing rehabilitated loan(s) is at the discretion of the lender. If
no lender is willing to purchase your loan(s), the US Department of Education
will purchase your rehabilitated loans.

Loan Consolidation

You may consolidate all your FFELP loans, Including any federal defaulted
loan(s), Into a new, single Ioan. Loan consalidation may simplify your loan
repayment by requiring only one monthly payment, and may reduce your monthly loan
payment amount by extending the repayment term. To consolidate your defaulted
loans, you must either establish repayment arrangements and make three, on-time,
consecutive, monthly payments prior to applying, or apply for consolidation and
agree to repay your Direct Consolidation Loan under one of the following plans.

Income Based Repayment Plan

Pay As You Earn Repayment Plan

Revised Pay As You Earn Repayment Plan
Income Contingency Repayment Plan

t+ oF +

Please note that if you consolidate your loans, USA Funds will not remove your
loan's default from your credit report. Rather, when the loan is consolidated,
the default notification will be updated to reflect a paid-in-full status for the
original defaulted loan. Additionally, if collection costs have been assessed to
your acccount, you will be charged collection costs at the rate of 18.5% of the
outstanding principal and interest balance of your defaulted loan(s) at the time
your loan(s) are consolidated. The U.S. Department of Education may add these
costs to your outstanding loan principal amount.

Contact Information
\f you have any questions about this notice you may contact Navient at the
following address:
Navient Post Claim Assistance, MC E2142
PO Box 9460
Wilkes-Barre, PA 18773-9460
You may also call Navient's Post Claim AssIistance department at (800) 331-2314.
For detailed loan information, you may also visit USA Fund's website :
loansolutions.usafunds.org

 

This is an attempt to collect a debt and that any information obtained will be
used for that purpose.

DEFBRA26/DA26UFP 836 «Ps Oo

Henderson000004
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 17of19 Pageid#: 1439

PREZELEZ GSTBI9S 000000 P/E 98T 100 LEEOD TELSZOOD

USA FUNDS ————

C/O NAVIENT POST CLAIM ASSISTANCE MC. £2142
P.0. BOX 9460
WILKES-BARRE, PA 18773-9460

WILLIE A HENDERSON
4731 GOLFVIEW OR
ROANOKE, VA 24019-5606

PRIVACY POLICY NOTICE

Your privacy is very important to USA Funds, so that is why we are committed to
protecting the privacy and security of the personal and financial information you
share with us. You have trusted us with this information and we will honor that
trust by handling your information responsibly. Please read the following Privacy
Policy statement. It explains how we safeguard and use the information you have
given us.

USA Funds' PhI losophy on Privacy Protection:
* Security of your confidential information is a top priority.

One of USA Funds’ top priorities is information security. We regularly review
our security standards and procedures to help us protect against anyone gaining
unauthorized access to your confidential] Information, including through the
Internet. We authorize employees to access your personal information only if
they need to do so to perform their job responsibilities, such as ensuring the
accurate posting of payments or ensuring our systems correctly reflect your
account information. The employees of USA Funds as well as our contracted
vendors are trained on understanding your privacy concerns and protecting your
confidential information.

* Privacy is a shared responsibility.

You trusted us to manage your confidential information in a responsible manner.
At the same time, there are things you can do to help protect your personal and
financial information. Always protect your account number, any PINs, any
passwords, and other kinds of customer access information. Never disclose your
confidential information to an unknown caller. Know what information is
contained on your credit bureau report and review that information regularly.
Never open e-mails from unknown sources. Understand the choices you have about
the ways in which your persona! [Information is used.

* Responsible information sharing is @ good thing.

Our business is to serve you. To accomplish this, we contract with other
companies and organizations to perform certain services and processes for us.
Information you have glven us must be shared with our contracted vendors. We
manage your information to fulfill your requests, deliver products and services,
administer and update accounts, reduce fraud and other risks, and to comply with
state and federal laws and regulations. We also use the information you have
given us to maintain accurate account information and provide efficient customer
service,

FUNDS 12/06

Henderson000005

 
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 18o0f19 Pageid#: 1440

USA Funds' Policy Statement:

*

The information we collect.

Our policy applies to all personally identifiable financial information about
you that Is obtained when you complete an application and promissory note for an
educational loan guaranteed by USA Funds. USA Funds may also receive personally
identifiable information about you from your lender, your school], other
guarantors, the U.S. Department of Education, other departments of State and
Federal government and their agents as indicated in the terms of your
educational loan promissory note. In addition, we may also obtain personally
identifiable information about you from sources such as credit reporting
agencies (commonly called credit bureaus) when you apply for credit on specific
loans and when we review and monitor accounts for collection. And, if you send
us personal correspondence, such as e-mails or letters, we may collect such
Information into a file specific to you.

When you visit our website (Internet), we may collect transaction, site
navigation, customer contacts and optional survey information. In addition, we
may use software tools or "cookies" to gather information about site visitors’
browsing activities. A "cookie" is information sent from a website to a
visitor's hard drive while he or she is visiting the site. It may enable the
site holder to track how a visitor navigates through the site and the areas in
which they show interest. Information gathered may include date and time of the
visits, pages viewed, time spent on the site, and the site visited just before
and after the site. However, we only identify the site visitor if he or she
voluntarily gives USA Funds personally identifiable information online.

The information we share.

with an affiliate.

USA Funds is a guarantor of educational loans and is afflliated with Northwest
Education Loan Association and Education@Work, LLC. Affiliates of USA Funds may
change from time to time due to acquisitions and divestitures. In an effort to
fulfill our mission of supporting access to education, we may share your
personally identifiable information with our affiliates as permitted by federal
law, specifically the Gramm-Leach-Bliley Act of 1999.

with other companias.

To improve efficiency with which we provide you service, USA Funds has
contracted with other companies and organizations to perform various business
operations or provide services on our behalf. These various contracted vendors
are not affiliated with USA Funds. As part of these business relationships, USA
Funds will share your personal and financial information with these contracted
vendors to process, service, administer and enforce a transaction. The sharing
of your personally identifiable information in this instance is either required
or permitted by federal! law. We require these contracted vendors comply with
strict standards of security and confidentiality, and they are not permitted to
release, use or transfer any personal information to any other party for their
own use. USA Funds also requires these various contracted vendors to maintain
controls to protect your privacy including physical, etectronic and procedural
safeguards that comply with federal regulations.

DEFBRA28 836 =P: 2

Henderson000006
Case 7:17-cv-00292-GEC Document 132-1 Filed 07/09/19 Page 190f19 Pageid#: 1441

in general.

USA Funds does not sell customer lists or individual customer information. USA
Funds will, however, exchange personal information about you with your lender, your
school, other guarantors and the U.S. Department of Education and other departments
of State and Federal government as permitted by state and federal law and
regulations. USA Funds will also exchange certaln personally identifiable
information about you with selected credit reporting agencies, when it is legally
required, such as in response to a subpoena and to prevent fraud or to comply with a
legally permitted inquiry by a government agency or regulator.

* Choices on how we use your fnformation.

USA Funds" does not disclose personally identifiable information about you to any
other company or organization that is not affiliated with USA Funds except as
permitted by federal law, specifically the Gramm-Leach-Bliley Act of 1999. The
confidentiality of your personally identifiable information will continue to be
maintained consistent with this policy notice even if your account is paid-in-ful]
or discharged, your account becomes inactive, or when you otherwise cease to do

business with us.

USA Funds will share your personally identifiable financial information with
companies and other organizations that are not affiliated with USA Funds as
necessary to process, service, administer and enforce a transaction you have
requested, The sharing of your personally identifiable information in this instance
is either required or permitted by federal law. For your protection, we require
that these companies and other organizations keep your personally identifiable
information secure and confidential. Because we already limit the sharing of your
personally identifiable information as outlined above, no action is necessary on
your part to limit such sharing.

« Our Security.

USA Funds has implemented standards of technology and operational security to
protect your personally identifiable information from loss, misuse, alteration or
destruction. Information that is collected for processing or as a USA Funds record
is transmitted directly to a secure internal database server, and information stored
there is not accessible to unauthorized parties via the Internet or other means.
Only authorized personnel whose job responsibilities require it are provided access
to your personally identifiable information. USA Funds employees and contracted
vendors are required to comply with our security, privacy and confidentiality
standards and practices. USA Funds also audits our contracted vendors for
compliance with our security, privacy and confidentiality standards and practices.

SBEC-6LEZ ESTA19S DOO000 $/¥ LET 100 £€6000 1€297000

Other Important Privacy Information:

* Third Party Sites.

Please remember USA Funds' Privacy Policy applies only to USA Funds and our website.
[t does not apply to websites that may be linked to or from our site or any other

company or organization. Be

Visit our website at loansolutions.usafunds.org for loan detatl] information.

DEFBRA28/DA28UFP 836 =P: 3

Henderson000007
